DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 29-37 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The word “apparatus” in the preamble makes the rest of the structural elements, such as, the core and the arms indefinite.  The word “apparatus” makes believe the reader that the core and the arms are part of the same device (same structure).  For example, it seems as if the core and the arms are part of the same implant and in reality it seems like the core is part of the delivery system and the arms are part of the implant.  Therefore, in order to overcome the rejection, the Examiner believes the preamble of the claims must define a medical system comprising a delivery instrument and an implant connected to the delivery system.  Correction or clarification is required.
	See pages 26; page 50, lines 20-29; page 67, lines 11-17disclosing a core (144,886, 926 and 2946).  The core is part of the delivery system.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the generally lemniscate arrangement of the native leaflets (claim 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26, 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldfarb et al US Patent 7,811,296.
	Goldfarb et al discloses an implant (see figure below) for use at a native heart valve of a patient, the implant comprising:a core having a central longitudinal axis, having a first portion having a first perimeter in a first transverse plane to the central longitudinal axis, having a second portion having a second perimeter in a second transverse plane to the central longitudinal axis that is distal to the first transverse plane, the second perimeter being a smallest perimeter of the core, and tapering in a distal direction from the first portion to the second portion of the core; first and second ventricular arms; and first and second atrial arms, wherein: the first ventricular arm is articulatable with respect to the first atrial arm at a first articulation site, the second ventricular arm is articulatable with respect to the second atrial arm at a second articulation site, the first and second articulation sites are adjacent to the smallest perimeter of the core, the tapering of the core defines a minimum nonzero angle of the first and second atrial arms with respect to the central longitudinal axis, the first atrial arm and the first ventricular arm are arranged so as to clamp a first native leaflet of the native heart valve between the first atrial arm and the first ventricular arm, and the second atrial arm and the second ventricular arm are arranged so as to clamp a second native leaflet of the native heart valve between the second atrial arm and the second ventricular arm.

    PNG
    media_image1.png
    1101
    886
    media_image1.png
    Greyscale

	Regarding claim 34, see figure above.
	Regarding claim 35, the whole invention is to let the natural occurring leaflets keep functioning as intended.
	Regarding claim 37, see Figs. 5A and 5B disclosing the ventricular arms movable while the atrial arms are held in place.

Allowable Subject Matter
Claims 27, 29-33 and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        4/6/22